891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carl B. BRANSON, Plaintiff-Appellant,v.GTE COMMUNICATIONS SYSTEMS CORP. and AG CommunicationSystems Corporation, Defendant-Appellee.Carl B. BRANSON, Plaintiff-Appellant,v.Ralph BURNETT, GTE Communications Systems Corp., Defendants-Appellees.
No. 88-2572.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 1, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Carl Branson ("Branson") appeals pro se from the dismissal of his action against GTE Communications Systems Corp.  ("GTE") (D.C.Civ. 87-1909 PHX CLH) and the dismissal of his separate action against GTE and one of its employees, Ralph Burnett (D.C.Civ. 87-1720 PHX CAM).   The two actions were consolidated on appeal.


3
After a review of the entire record, we affirm the orders for the reasons stated therein filed in Civ. 87-1909 PHX CLH, on February 16, 1988, March 15, 1988, and March 22, 1988, dismissing the action against GTE for withholding taxes from his wages without his consent.


4
We similarly affirm for the reasons stated therein the orders and "Findings of Fact, Conclusions of Law and Judgment" filed in Civ. 87-1720 PHX CAM on March 14 and March 28, 1988, respectively, dismissing the action against GTE and Burnett for complying with the IRS' notice of levy.


5
Branson's arguments on appeal are frivolous.   The law is clear that an employer is immune from liability for withholding taxes from an employee's wages and for complying with a notice of levy.   See 26 U.S.C. §§ 3402, 3403, 6332(c)-(d) (1986).   Branson's identical claims raised in the past have also been dismissed as frivolous.   See Branson v. Northington, No. 86-1786 (9th Cir.  Jan. 7, 1987).   Accordingly, we award attorneys' fees and double costs to the appellees.   Fed.R.App.P. 38;   Trohimovich v. Commissioner, 776 F.2d 873, 875 (9th Cir.1985).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3